Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed July 6, 2022 has been received and entered.  With the entry of the amendment, claims 1-6 and 12-13 are canceled, and claims 7-11 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schildmann et al (US 2011/0140035) in view of Bressel et al (US 5112513) and Tomaiuolo et al (US 4443257).
Claims 7 and 9: Schildmann teaches a method of preparing a plastic surface (which can be considered resin) for metallization using a pickling/etching solution (oo38, oo12), where the process includes bringing the surface to be treated of the plastic material into contact with a pretreatment composition solution (0038, 0030), where the solution can contain manganese ions as Mn (VII) (so valance greater than 3 as desired by claim 9) in an amount of at least 0.01 mol/L, for example (with the Examiner taking Official Notice that Mn has a mol weight of approx. 54.9 g/mol, as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to) so that would mean at least 0.01 x 54.9 or at least 0.549 g/L Mn or 549 mg/L, in the claimed range (0038, and also note the range of 0016), and can also contain silver ions from silver carbonate (where silver carbonate can conventionally be provided as, Ag2CO3 using Ag+1, noting that applicant in the February 3, 2021 response indicates that silver carbonate can be provided in an Ag+1 form and Ag+2 form), and therefore monovalent silver ions are at least optionally provided in an amount of 0.002 mol/L, for example (with the Examiner taking Official Notice that Ag has a mol weight of approx. 107.9 g/mol, as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to) so that would mean 0.002 x 107.9 or approx. 0.2158 g/L or 215.8 mg/L, in the claimed range) of silver +1 ions when silver  +1 ions used(0038, and also note the range of 0017).  As to the pH of the composition, sulfuric acid in an amount of 1400 g/l (0038) is indicated in the composition solution.  This is a same acid and indicated in the same range of acids amount indicated by applicant (note 0031 and 0034 of the specification as filed), and also note how even lower amounts of sulfuric acid in a solution (1200 g/l) indicated in the specification (comparative Example 7, Table 2) as giving a pH of less than 1, so it is understood that the pH of this would be less than 2, in the claimed range.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Alternatively, Schildmann also indicates a range of 800-1400 g/l  of sulfuric acid can be used (0029), and it would have been obvious to optimize the amount of acid used, which would further give a resulting pH in the claimed range. Note MPEP 2144.05(II)(A) as well, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Schildmann further indicates that the pretreated surface can  then be metallized following  the steps known to one skilled in the art, where all known metallizing systems come into consideration, including colloidal activation, and direct metallizing, for example (0038).  As to the resin material, Schildmann describes using ABS resin or ABS blends (0025), including exemplifying ABS resin (note 0036) or ABS/PC blend (polymer alloy) (note 0038).  The Examiner takes Official Notice that ABS is understood to be an acrylonitrile-butadiene-styrene copolymer resin as ABS is the commonly known acronym for such resin, and PC is understood to be polycarbonate resin as the commonly known acronym for such resin (if applicant disagrees, he should so respond on the record).  Therefore, Schildmann describes using resin material as claimed.
Schildmann does not describe the exact further electroless plating process without an additional catalyst applying step, however, Bressel notes activator (as silver salt material) and manganese etching agent (as permanganate, for example) can be provided in solution as a shortened process for metallizing isolated surfaces  (abstract, and note Examples 1 and 6, where AgNO3 and Na[Ag(CN2)] used in solution as the silver salt (the Examiner takes Official Notice that both of these are understood to provide Ag+1, as applicant has not traversed this position from the Office Action of November 5, 2020, this is understood to be agreed to)), where the process would include providing a plastic substrate, described as including resins (note column 4, lines 35-40), treating with the solution for etching/activating,  reducing treatment with sodium borohydride, for example, and then electroless (autocatalytic) plating in a commercial copper bath (or other autocatalytic (electroless) metal baths can be used) (note Examples 1, 5, column 4, lines 20-40), where since the plating is described as in the bath, it would be understood that the bath contacts the substrate surface to be treated (Example 1). 
Additionally, Tomaiuolo describes how electroless copper plating baths would be described as autocatalytic and  with materials understood to provide a plating solution, with aqueous composition, copper salt/source of cupric ions, reducing agent, etc (note for example, column 1, lines 1-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schildmann to provide after the manganese/silver as silver +1 treatment a reducing treatment and then plating with contact with an electroless plating solution such as a copper plating solution to the surface of the substrate to be treated, such as a resin surface, with no additional catalyst adding step as suggested by Bressel and Tomaiuolo to provide a desirable further metallization, where Schildmann provides a manganese/silver etching treatment that can be followed by known metallizing and uses a silver carbonate that can include silver +1 form, and Bressel describes how after a manganese and silver containing etching/activation treatment with silver in +1 form, such a metallization process can include a reducing treatment followed by autocatalytic plating such as with copper by treatment in a copper plating bath (which would provide for contact of the surface of the substrate to be treated with the plating bath) where the substrate can be plastic including resins, where such a treatment means that costly additional catalyst treatments are not needed (note column 1, line 30 to column 2, line 5 of Bressel), and thus suggests using +1 silver form for activation, and Tomaiuolo describes how electroless plating baths can be considered as autocatalytic baths and can be solutions.
Furthermore, as to the pretreatment composition not containing chromic acid, this would be indicated by Schildmann, which indicates that the pretreatment solution should be chromium free (0012), and note the composition of 0038 has no chromium.  Bressel also indicates from Example 1, for example, that the pretreatment solution requires no chromium/chromic acid (as no chromium listed) (column 5, lines 1-10).
Furthermore, as to the use of silver nitrate as the silver salt, When using Schildmann in view of Bressel and Tomaiulo, Bressel would suggest that the silver salt for adding the monovalent silver ions is silver (I) nitrate (AgNO3), for example (note Bressel at Example 1, column 5, lines 1-10, using AgNO3, as discussed for claim 7 above), as a specifically taught silver (I) material to use.
Claims 8, 10: As to the plating solution containing reducing agent catalytically active on silver, Bressel indicates that reducing agents with boron-hydrogen such as NaBH4 (sodium borohydride) and dialkaylamine borone reduces to prepare for plating so acts catalytically (column 4, lines 10-25).  Tomaiuolo indicates that copper electroless plating solutions can conventionally contain hypophosphites and dimethylaminoborone type as well as sodium borohydride (column 1,lines 30-40), giving suggested reducing agents to use, which are understood to be a reducing agent catalytically active on silver noting the teaching of Bressel and the materials listed in applicant’s specification (note 0068 of the specification as filed).  As for claim 10, the manganese would have a valance of 3 or more as discussed for claims 7 and 9 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schildmann in view of Bressel and Tomaiulo as applied to claims 7-10 above, and further in view of Japan 2007-154120 (hereinafter ‘120).
Claim 11: As to the pretreatment composition further containing 0.01 to 100 g/L of a cationic polymer, Schildmann teaches that the pickling/etching/pretreatment solution can contain wetting agents (0018).  Bressel also describes having the pretreatment solution contain wetting agents, describing fluorinated wetting agent (column 3, lines 60-68 and column 5, lines 5-10), where the wetting agent can be present in an amount of 0.5 g/L (column 5, lines 5-10, in the example).
‘120 further describes that fluorinated (fluorine based) surfactants (wetting agents) are known to be provided in cationic polymer form (note 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schildmann in view of Bressel and Tomaiulo to use a wetting agent/surfactant in the pretreatment composition in the form of a fluorinated surfactant that is a cationic polymer and in an amount of 0.5 g/L as suggested by Schildmann, Bressel and ‘120 with an expectation of providing a predictably acceptable pretreatment composition, because Schildmann indicates that the pretreatment solution can have wetting agents (surfactants) in general, Bressel indicates that a pretreatment solution with manganese etching agent and silver ions to be applied as activator can contain wetting agent in the form of fluorinated surfactant in an amount of 0.5 g/L, in the claimed range, giving a suggested amount to use, and ‘120 would indicate that fluorinated surfactants can be conventionally provided in the form of cationic polymers, thus giving a suggested fluorinated surfactant material form as cationic polymer to be used as the wetting agent/surfactant in pretreatment solution of Schildmann in view of Bressel and Tomaiulo.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (US 3867174, hereinafter Maekawa ‘174) in view of Schildmann et al (US 2011/0140035) and Scaraglino et al (US 2007/0128366), EITHER alone OR further in view of Asano et al (US 2015/0318067).
Claims 7 and 9: Maekawa ‘174 teaches a method of electroless (chemical) plating of a resin material (note column 4, lines 15-24 using the plating with baths with reducing agent, giving electroless plating, with no current indicated required, and note column 3, lines 45-55 as to substrate), where the surface to be plated is brought into contact with a pretreatment composition that provides an acidic aqueous solution with sulfuric acid and a catalyst metal compound that would give silver ions and that can replace a previous three step etching, sensitizing and activating steps,  and gives activation before plating, where the solution can also contain chromium (VI) compound (and notes the previous use of sulfuric acid-chromic acid for etching) (note column 1, lines 35-60, column 2, lines 25-55, column 8, lines 1-15), and where after the first step, the surface to be treated is brought into contact with an electroless (chemical) plating solution to deposit plating (column 4, lines 15-40). It is exemplified that the pretreatment composition can contain more than 10 mg/l of monovalent silver ions (from the amount at column 8, lines 5-10, where Ag2O would have monovalent silver).  The pretreatment composition is also exemplified as containing sulfuric acid in an amount of 1810 g/l (column 8, lines 5-10), which is an acid indicated for use by applicant (note 0031 and 0034 of the specification as filed), and also note how even lower amounts of sulfuric acid in a solution (1200 g/l) indicated in the specification (comparative Example 7, Table 2) as giving a pH of less than 1, so it is understood that the pH of the solution of Maekawa ‘174 would be less than 2, in the claimed range.  It is also indicated that the amount of sulfuric acid can be 11.5-18.45 mol/l (column 2, lines 55-65, to give good adhesion and activation) and it would have been obvious to optimize the amount of acid used, which would further give a resulting pH in the claimed range. Note MPEP 2144.05(II)(A) as well, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. It is noted that the pretreatment time can be 1-30 min, desirably 10-15  min) (column 4, lines 1-15).  There would be no additional catalyst adding step, as the catalyst is added during the pretreatment (note column 4, lines 1-25). As to the resin material, Maekawa ‘174 describes acrylonitrile-butadiene-styrene copolymer resin (ABS) as the preferred resin material to use (note column 3, lines 45-55), and also notes using polycarbonate resin (note column 3, lines 45-55), and ABS and polycarbonate are also exemplified as resin material to use (note column 5, lines 15-20, column 7, line 65).  Therefore, Maekawa ‘174 describes using resin material such as ABS as claimed.
As to also having at least 10 mg/L of manganese ions in the pretreatment solution,  Schildmann teaches a method of preparing a plastic surface (which can be considered resin) for metallization using a pickling/etching solution (oo38, oo12), where the process includes bringing the surface to be treated of the plastic material into contact with a pretreatment composition solution (0038, 0030), where the solution can contain manganese ions as Mn (VII) (so valance greater than 3 as desired by claim 9) in an amount of at least 0.01 mol/L, for example (with the Examiner taking Official Notice that Mn has a mol weight of approx. 54.9 g/mol, as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to)) so that would mean at least 0.01 x 54.9 or at least 0.549 g/L Mn or 549 mg/L, in the claimed range (0038, and also note the range of 0016), and can also contain silver ions from silver carbonate (where silver carbonate can conventionally be provided as, Ag2CO3 using Ag+1, noting that applicant in the February 3, 2021 response indicates that silver carbonate can be provided in an Ag+1 form and Ag+2 form), and therefore monovalent silver ions are at least optionally provided in an amount of 0.002 mol/L, for example (with the Examiner taking Official Notice that Ag has a mol weight of approx. 107.9 g/mol, as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to) so that would mean 0.002 x 107.9 or approx. 0.2158 g/L or 215.8 mg/L, in the claimed range) of silver +1 ions when silver  +1 ions used(0038, and also note the range of 0017).  Furthermore, sulfuric acid in an amount of 1400 g/l (0038) is indicated in the composition solution.  Alternatively, Schildmann also indicates a range of 800-1400 g/l  of sulfuric acid can be used (0029).  Schildmann further indicates that the pretreated surface can  then be metallized following  the steps known to one skilled in the art, where all known metallizing systems come into consideration, including colloidal activation, and direct metallizing, for example (0038). Schildmann also notes a treatment time of 10 minutes, for example (0038).  Furthermore, as to the use of manganese ions in the pretreatment composition, Schildmann teaches that it was conventionally known to use chromium (VI) compounds (chromium acid)  and sulfuric acid for pickling to prepare for plating, but chromium (VI) has the problem of being suspected of being cancer causing (0003-0005) and their replacement solution uses manganese ions instead of chromium (0012, 0013, 0038). As to the resin material, Schildmann describes using ABS resin or ABS blends (0025), including exemplifying ABS resin (note 0036) or ABS/PC blend (polymer alloy) (note 0038).  The Examiner takes Official Notice that ABS is understood to be an acrylonitrile-butadiene-styrene copolymer resin as ABS is the commonly known acronym for such resin (note Maekawa ‘174 at column 3, lines 50-55, for example), and PC is understood to be polycarbonate resin as the commonly known acronym for such resin (if applicant disagrees, he should so respond on the record).  Therefore, Schildmann describes using resin material as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maekawa ‘174 to use manganese (VII) ions as described by Schildmann in amounts of at least 549 mg/L in the pretreatment solution rather than chromium (VI) compound in order to provide a desirably safer composition as Maekawa ‘174 indicates chromium (VI) compounds can be used in the pretreatment composition along with sulfuric acid and silver ions, and Schildmann teaches in a pretreatment composition with sulfuric acid and silver ions, manganese (VII) ions can be used as a replacement for chromium (VI) compounds, giving use of safer materials, but still providing pretreatment pickling before electroless plating, and gives amounts to use as described above that would be in the claimed range.  The manganese (VII) ions would have a valence of greater than +3 as for claim 9 (and also claim 10).
Furthermore, as to the pretreatment solution not containing chromic acid, this would be suggested by the combination of Maekawa ‘174 in view of Schildmann as discussed above, where Maekawa ‘174 indicates that the pretreatment solution can contain chromium (VI) compound (where chromic acid described as a chromium (VI) compound, note column 3, lines 10-15 of Maekawa ‘174), but when combined with Schildmann the suggestion would be to replace the chromium (VI) compound with manganese (VII) ions to provide a desirably safer composition, and thus, chromic acid/chromium would not be present in the solution.
Furthermore, as to the plating solution containing silver (I) nitrate or silver (I) sulfate, Maekawa ‘174 exemplifies silver (I) oxide, but also notes that silver sulfate or silver nitrate can be used (column 2, lines 50-55).   Furthermore, Scaraglino describes providing a solution containing silver ions  that conditions and activates a dielectric material for electroless deposition (abstract, 0008-0010), where it is described to use silver (I) ions to catalyze the metal deposition, and the silver (I) ions can be from silver nitrate, silver oxide or silver sulfate (0014, 0016).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maekawa ‘174 in view of Schildmann to specifically use silver (I) nitrate or silver (I) sulfate as a source of silver (I) ions (monovalent silver ions) for the activation solution of Maekawa ‘174 in view of Schildmann as suggested by Scaraglino with an expectation of providing a desirable catalyzing (activation) of the substrate for electroless plating, since Maekawa ‘174 in view of Schildmann exemplifies using silver (I) oxide in an activation solution and indicates silver nitrate or silver sulfate can also be used, where Scaraglino would describe how silver (I) ions from silver nitrate or silver sulfate as well as silver oxide can be desirably used for activating a substrate for electroless plating.
Optionally, further using Asano, Asano teaches that in electroless plating, silver salts can be used in aqueous solutions, including silver oxide, silver nitrate and silver sulfate, and use of silver nitrate would be specifically desirable from the viewpoint of solubility and economy (note 0050-0051).  Maekawa ‘174 notes its activation solution can be aqueous (note column 8, lines 1-15).  Therefore, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maekawa ‘174 in view of Schildmann and Scaraglino to specifically chose silver nitrate for providing the silver (I) ions as suggested by Asano with an expectation of providing a silver salt with a desirably preferred solubility and economy, since Maekawa ‘174 teaches that silver salts including silver nitrate can be used in an aqueous solution, and Asano indicates how silver nitrate is a preferred silver salt for aqueous solutions used in electroless plating because of solubility and economy.
Claims 8, 10: As to the plating solution containing reducing agent catalytically active on silver, Maekawa ‘174 indicates that the plating solution can contain reducing agent and the silver acts as the activator/catalyst (column 2, lines 40-50, column 4, lines 15-50, indicating formaline as the reducing agent useful with silver, and thus understood to be catalytically active with silver). As for claim 10, the manganese would have a valance of 3 or more as discussed for claims 7 and 9 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa ‘174 in view of Schildmann and Scaraglino, EITHER alone OR further in view of Asano as applied to claims 7-10 above, and further in view of Bressel et al (US 5112513)  and Japan 2007-154120 (hereinafter ‘120).
Claim 11: As to the pretreatment composition further containing 0.01 to 100 g/L of a cationic polymer, Schildmann teaches that the pickling/etching/pretreatment solution can contain wetting agents (0018).  Scaraglino also notes using cationic surface active agents in the activation solution (0019).  Bressel notes activator (as silver salt material) and manganese etching agent (as permanganate, for example) can be provided in solution as a shortened process for metallizing isolated surfaces  (abstract, and note Examples 1 and 6, where AgNO3 and Na[Ag(CN2)] used in solution as the silver salt (the Examiner takes Official Notice that both of these are understood to provide Ag+1, as applicant has not traversed this position from the Office Action of November 5, 2020, this is understood to be agreed to), where the process would include providing a plastic substrate, described as including resins (note column 4, lines 35-40), treating with the solution for etching/activating,  reducing treatment with sodium borohydride, for example, and then electroless (autocatalytic) plating in a commercial copper bath (or other autocatalytic (electroless) metal baths can be used) (note Examples 1, 5, column 4, lines 20-40), where since the plating is described as in the bath, it would be understood that the bath contacts the substrate surface to be treated (Example 1).  Bressel also describes having the pretreatment solution contain wetting agents, describing fluorinated wetting agent (column 3, lines 60-68 and column 5, lines 5-10), where the wetting agent can be present in an amount of 0.5 g/L (column 5, lines 5-10, in the example).
‘120 further describes that fluorinated (fluorine based) surfactants (wetting agents) are known to be provided in cationic polymer form (note 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maekawa ‘174 in view of Schildmann and Scaraglino, EITHER alone OR further in view of Asano to use a wetting agent/surfactant in the pretreatment composition in the form of a fluorinated surfactant that is a cationic polymer and in an amount of 0.5 g/L as suggested by Schildmann, Bressel and ‘120 with an expectation of providing a predictably acceptable pretreatment composition, because Maekawa ‘174 in view of Schildmann and Scaraglino, EITHER alone OR further in view of Asano would indicate using a pretreatment composition as in claim 1, Schildmann indicates that similar pretreatment solutions can have wetting agents (surfactants) in general, Scaraglino notes how cationic surface active agents can be used, and Bressel indicates that a pretreatment solution with manganese etching agent and silver ions to be applied as activator can contain wetting agent in the form of fluorinated surfactant in an amount of 0.5 g/L, in the claimed range, giving a suggested amount and type of surfactant to use when providing a wetting agent in a pretreatment solution with manganese ions and silver ions, and ‘120 would indicate that fluorinated surfactants can be conventionally provided in the form of cationic polymers, thus giving a suggested fluorinated surfactant material form as cationic polymer to be used as the wetting agent/surfactant in pretreatment solution of Maekawa ‘174 in view of Schildmann and Scaraglino, EITHER alone OR further in view of Asano. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (US 3671274, hereinafter Maekawa ‘274) in view of Schildmann et al (US 2011/0140035).
Claims 7 and 9: Maekawa ‘274 teaches a method of electroless (chemical) plating of a resin material (note column 5, lines 1-75, using the plating with baths with reducing agent, giving electroless plating, with no current indicated required, and note column 4, lines 55-65 as to substrate), where the surface to be plated is brought into contact with a pretreatment composition that provides an acidic aqueous solution with sulfuric acid and a catalyst metal compound that would give silver ions and that can replace a previous three step etching, sensitizing and activating steps,  and gives activation before plating, where the solution can also contain chromium (VI) compound (and notes the previous use of sulfuric acid-chromic acid for etching) (note column 1, lines 15-20 and 55-65, column 2, lines 1-70, column 4, lines 10-25), and where after the first step, the surface to be treated is brought into contact with an electroless (chemical) plating solution to deposit plating (column 5, lines 1-75). It is exemplified that the pretreatment composition can contain more than 10 mg/l of monovalent silver ions (note for example, column  4, lines 1-5, and the examples at column 5, lines 55-65, from Ag2SO4 (which would have monovalent silver ions), and column 8, lines 10-15, from Ag2O (which would have monovalent silver ions)).  The pretreatment composition is also exemplified as containing sulfuric acid in an amount of 1200 g/l  (column 5, lines 55-65), which is an acid indicated for use by applicant (note 0031 and 0034 of the specification as filed), and also note such an amount amounts of sulfuric acid in a solution (1200 g/l) indicated in the specification (comparative Example 7, Table 2) as giving a pH of less than 1, so it is understood that the pH of the solution of Maekawa ‘274 would be taught with examples as less than 2, in the claimed range.  It is also indicated that the amount of sulfuric acid can be 700-1200 g/l (column 2, lines 60-65, column 3, lines 65-75, to give good adhesion and activation) and it would have been obvious to optimize the amount of acid used, which would further give a resulting pH in the claimed range. Note MPEP 2144.05(II)(A) as well, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. It is noted that the pretreatment time can be 1-20 min, desirably 5-15  min) (column 5, lines 1-15).  There would be no additional catalyst adding step, as the catalyst is added during the pretreatment (note column 5, lines 1-75).  Furthermore, as to the silver salt material, Maekawa ‘274 specifically teaches the use of silver sulfate as most desirable (column 3, lines 50-60) and exemplifies the use of  Ag2SO4 as silver sulfate, which would be silver (I) sulfate giving monovalent silver ions (column 5, lines 55-65). As to the resin material, Maekawa ‘274 describes acrylonitrile-butadiene-styrene copolymer resin (ABS) as the preferred resin material to use (note column 4, lines 55-65), and also notes using polycarbonate resin (note column 4, lines 55-65), and ABS is also exemplified as resin material to use (note column 5, lines 50-60, column 8, lines 5-10, for example).  Therefore, Maekawa ‘274 describes using resin material such as ABS as claimed.
As to also having at least 10 mg/L of manganese ions in the pretreatment solution,  Schildmann teaches a method of preparing a plastic surface (which can be considered resin) for metallization using a pickling/etching solution (oo38, oo12), where the process includes bringing the surface to be treated of the plastic material into contact with a pretreatment composition solution (0038, 0030), where the solution can contain manganese ions as Mn (VII) (so valance greater than 3 as desired by claim 9) in an amount of at least 0.01 mol/L, for example (with the Examiner taking Official Notice that Mn has a mol weight of approx. 54.9 g/mol, as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to)) so that would mean at least 0.01 x 54.9 or at least 0.549 g/L Mn or 549 mg/L, in the claimed range (0038, and also note the range of 0016), and can also contain silver ions from silver carbonate (where silver carbonate can conventionally be provided as, Ag2CO3 using Ag+1, noting that applicant in the February 3, 2021 response indicates that silver carbonate can be provided in an Ag+1 form and Ag+2 form), and therefore monovalent silver ions are at least optionally provided in an amount of 0.002 mol/L, for example (with the Examiner taking Official Notice that Ag has a mol weight of approx. 107.9 g/mol, as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to) so that would mean 0.002 x 107.9 or approx. 0.2158 g/L or 215.8 mg/L, in the claimed range) of silver +1 ions when silver  +1 ions used(0038, and also note the range of 0017).  Furthermore, sulfuric acid in an amount of 1400 g/l (0038) is indicated in the composition solution.  Alternatively, Schildmann also indicates a range of 800-1400 g/l  of sulfuric acid can be used (0029).  Schildmann further indicates that the pretreated surface can  then be metallized following  the steps known to one skilled in the art, where all known metallizing systems come into consideration, including colloidal activation, and direct metallizing, for example (0038). Schildmann also notes a treatment time of 10 minutes, for example (0038).  Furthermore, as to the use of manganese ions in the pretreatment composition, Schildmann teaches that it was conventionally known to use chromium (VI) compounds (chromium acid)  and sulfuric acid for pickling to prepare for plating, but chromium (VI) has the problem of being suspected of being cancer causing (0003-0005) and their replacement solution uses manganese ions instead of chromium (0012, 0013, 0038). As to the resin material, Schildmann describes using ABS resin or ABS blends (0025), including exemplifying ABS resin (note 0036) or ABS/PC blend (polymer alloy) (note 0038).  The Examiner takes Official Notice that ABS is understood to be an acrylonitrile-butadiene-styrene copolymer resin as ABS is the commonly known acronym for such resin (note Maekawa ‘274 at column 4, lines 55-60, for example), and PC is understood to be polycarbonate resin as the commonly known acronym for such resin (if applicant disagrees, he should so respond on the record).  Therefore, Schildmann describes using resin material as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maekawa ‘274 to use manganese (VII) ions as described by Schildmann in amounts of at least 549 mg/L in the pretreatment solution rather than chromium (VI) compound in order to provide a desirably safer composition as Maekawa ‘274 indicates chromium (VI) compounds can be used in the pretreatment composition along with sulfuric acid and silver ions, and Schildmann teaches in a pretreatment composition with sulfuric acid and silver ions, manganese (VII) ions can be used as a replacement for chromium (VI) compounds, giving use of safer materials, but still providing pretreatment pickling before electroless plating, and gives amounts to use as described above that would be in the claimed range.  The manganese (VII) ions would have a valence of greater than +3 as for claim 9 (and also claim 10).
Furthermore, as to the pretreatment solution not containing chromic acid, this would be suggested by the combination of Maekawa ‘274 in view of Schildmann as discussed above, where Maekawa ‘274 indicates that the pretreatment solution can contain chromium (VI) compound (where chromic acid described as a chromium (VI) compound, note column 4, lines 20-30 of Maekawa ‘274), but when combined with Schildmann the suggestion would be to replace the chromium (VI) compound with manganese (VII) ions to provide a desirably safer composition, and thus, chromic acid/chromium would not be present in the solution.
Claims 8, 10: As to the plating solution containing reducing agent catalytically active on silver, Maekawa ‘274 indicates that the plating solution can contain reducing agent and the silver acts as the activator/catalyst (note column 5 lines 1-40, and thus understood to be catalytically active with silver). As for claim 10, the manganese would have a valance of 3 or more as discussed for claims 7 and 9 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa ‘274 in view of Schildmann as applied to claims 7-10 above, and further in view of Bressel et al (US 5112513)  and Japan 2007-154120 (hereinafter ‘120).
Claim 11: As to the pretreatment composition further containing 0.01 to 100 g/L of a cationic polymer, Schildmann teaches that the pickling/etching/pretreatment solution can contain wetting agents (0018).  Bressel notes activator (as silver salt material) and manganese etching agent (as permanganate, for example) can be provided in solution as a shortened process for metallizing isolated surfaces  (abstract, and note Examples 1 and 6, where AgNO3 and Na[Ag(CN2)] used in solution as the silver salt (the Examiner takes Official Notice that both of these are understood to provide Ag+1, as applicant has not traversed this position from the Office Action of November 5, 2020, this is understood to be agreed to), where the process would include providing a plastic substrate, described as including resins (note column 4, lines 35-40), treating with the solution for etching/activating,  reducing treatment with sodium borohydride, for example, and then electroless (autocatalytic) plating in a commercial copper bath (or other autocatalytic (electroless) metal baths can be used) (note Examples 1, 5, column 4, lines 20-40), where since the plating is described as in the bath, it would be understood that the bath contacts the substrate surface to be treated (Example 1).  Bressel also describes having the pretreatment solution contain wetting agents, describing fluorinated wetting agent (column 3, lines 60-68 and column 5, lines 5-10), where the wetting agent can be present in an amount of 0.5 g/L (column 5, lines 5-10, in the example).
‘120 further describes that fluorinated (fluorine based) surfactants (wetting agents) are known to be provided in cationic polymer form (note 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maekawa ‘274 in view of Schildmann to use a wetting agent/surfactant in the pretreatment composition in the form of a fluorinated surfactant that is a cationic polymer and in an amount of 0.5 g/L as suggested by Schildmann, Bressel and ‘120 with an expectation of providing a predictably acceptable pretreatment composition, because Maekawa ‘274 in view of Schildmann  would indicate using a pretreatment composition as in claim 1, Schildmann indicates that similar pretreatment solutions can have wetting agents (surfactants) in general, and Bressel indicates that a pretreatment solution with manganese etching agent and silver ions to be applied as activator can contain wetting agent in the form of fluorinated surfactant in an amount of 0.5 g/L, in the claimed range, giving a suggested amount and type of surfactant to use when providing a wetting agent in a pretreatment solution with manganese ions and silver ions, and ‘120 would indicate that fluorinated surfactants can be conventionally provided in the form of cationic polymers, thus giving a suggested fluorinated surfactant material form as cationic polymer to be used as the wetting agent/surfactant in pretreatment solution of Maekawa ‘274 in view of Schildmann. 

Note Burns et al (US 4145527) describes silver carbonate as silver (I) carbonate (column 8, lines 40-50).  Note Espinoza (US 2004/0122115) describes AgNo3 as silver (I) nitrate (0047). Burton et al (US 2005/0123621) describes Ag2O as silver (I) oxide (0042).

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered. 
As to the 35 USC 103 rejections, applicant argues that the use of silver nitrate or silver sulfate would give higher deposition and resistance to decreases in adhesion of the plating film even on resin materials of ABS or ABS/PC polymer alloy, and the effects are unexpected in view of the cited references which do not teach, disclose or suggest such effects, where the unexpected effects can be seen in the examples of the specification, where ABS is used as the substrate, and excellent films in deposit and peel strength are provided, where the comparative examples deposit on ABS gives lower deposit percentage and peel strength.
The Examiner has reviewed these arguments, however, the rejection above is maintained.  Claim 7 now has that the resin material used is formed of ABS or a polymer alloy of a styrene based resin with PC.  However, the primary reference in each rejection above, Schildmann, Maekawa ‘174, and Maekawa ‘274, all describe and exemplify the use of ABS resin, for example, and Schildmann also exemplifies using ABS/PC, and Maekawa ‘174 and Maekawa ‘274 also describe using PC.   Therefore, the primary references in each rejection already provide the suggestion to use at least ABS resin as claimed.  As to any improvement or advantage from using ABS resin, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, the Examples in the specification would not rise to a showing of criticality for using ABS resin or styrene based resin/PC, since (1) styrene based resin/PC is not tested, (2) ABS resin is used for the substrate in all examples, and there is no showing that ABS use is critical compared to other substrates, and (3) the prior art to Schildmann, Maekawa ‘174 and Maekawa ‘274 would all indicate the use of ABS resin substrates, so advantageous acceptable plating on these substrates is expected. Note for example, when using Maekawa ‘174 and Maekawa ‘274, no comparative examples using chromic compound is compared  in applicant’s comparative examples (where Schildmann is used to indicate replacing this with Mn compound, and Schildmann also uses ABS resin substrate) where Maekawa ‘174 indicates the chromic compound gives improvements (column 4, lines 15-25) as does Maekawa ‘274 (column 3, lines 15-25). The combination of references also suggests the amount of materials used in the pretreatment solution as discussed in the rejections above. Note MPEP 716.02.  Therefore, the rejections above are maintained. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718